Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1, 3-11, drawn to an emulsion, a tablet or a capsule comprising of pharmacologically inactive two or more components select from the group consisting of at least some hydrogen peroxide, at least some cannabinol, oil, micelles, phospholipids, and further consisting essentially of pharmacologically active isolated tetrahydrocannabinol (THC) isomers where (—)-A9- trans-THC isomer is at least 80% by mass of the total THC, and isolated cannabidiol (CBD) in the ratio of 1 THC and 2 CBD or 1 THC and 4 CBD by mass, and where the composition is stable for at least 12 months such that at least 89% by mass of (—)-A9- trans-THC remains in an undegraded form after the exposure to storage conditions with the ambient temperature of 20° C and relative humidity of 55%, and where the composition is used for treating pain in subjects in need thereof, classified in 435.

II. Claims 2-5, 7-11, drawn to an emulsion or a capsule consisting essentially of:
a) two or more selected from the group consisting of: gelatin, hypromellose, pullulan,
cellulose, carrageenan, polyethylene glycol, tocopherol, benzalkonium chloride,
chlorobutanol, thiomersal, butylated hydroxy anisole, butylated hydroxytoluene,
polysorbate, sorbitol, sorbitan, sorbitan monolaurate, sorbitan monostearate, sorbitan
tristearate, glycerol monostearate, glycerol monolaurate, decyl glucoside, lauryl
glucoside, octyl glucoside, amine oxide, octaethylene glycol monododecy] ether,
pentaethylene glycol monododecyl ether, sodium alginate, polyoxypropylene,
polyoxyethylene, polyoxyethylene cetylether, glycerol ester, glycerol, glyceride, xanthan
gum, arabic gum, castor wax, candelila wax, chitosan, polyhydroxy aldehyde,
polyhydroxy ketone, propylene glycol monolaurate, caprylic/capric/diglyceryl succinate,
methyl paraben, ethyl paraben, propyl paraben, poloxamer, tristearin, glycerol behenate, stearic acid, cholesterol, cetyl palmitate, poly(lactic-co-glycolic acid), poly-e-caprolactone, phosphatidylcholine, phosphatidylethanolamine, sorbitan monooleate,
glyceryl tridecanoate, lecithin, ethyl lactate, tricaprylin, glyceryl palmitostearate,
hyaluronic acid, boswellic acid, oleic acid, silica, saline, ethanol, sodium glycocholate,
dimethyl-beta-cyclodextrin, carboxymethyl cellulose, starch, cremophor, piperine,
curcumin, resveratrol, phylloquinone, menadione, sodium deoxycholate, glyceryl
dibehenate, either cetyl palmitate, dipalmitoylphosphatidylcholine, pyridoxal 5-
phosphate, linalool, palmitoylethanolamide, beta myrcene, magnesium, d-limolene,
lactoferril, bakutrol, tetrahydro-curcumin, sea buckthorn, deanol, kinetin, vitamin K2,
carnosine, ascorbyl pal-mitate, alpha lipoic acid, sulbutiamine, pterostilbene, green tea
extract, sulfurophane, selenium.

b) a component selected from the group consisting of turpentine oil, soybean oil, sesame oil, castor oil, peanut oil, palm oil, orange oil, olive oil, nutmeg oil, mentha spicata oil, lime oil, lemon oil, lavender oil, lanolin oil, cottonseed oil, sunflower oil, corn oil, eucalyptus oil, coriander oil, coconut oil, clove oil, cinnamon oil, apricot kernel oil, anis oil, peppermint oil, arachis oil, jojoba oil, argan oil, almond oil, cannabinol, polymerized siloxane, polyoxyethylene hydrogenated castor oil, pomegranate oil, polyethoxylated castor oil, mentha arvensis leaf oil, and mixtures thereof:

c) an isolated THC, where (—)-A9-trans-THC isomer is at least 80% by mass of the total
THC, and isolated CBD in the ratio of 1 THC and 2 CBD or 1 THC and 4 CBD by mass;
and

d) wherein the emulsion or capsule is stable for at least 12 months such that at least 89%
by mass of the emulsion or capsule remains in undegraded form after exposure to storage
conditions with an ambient temperature of about 25° C and a relative humidity of about
55%, classified in 424.
The inventions are independent or distinct, each from the other because:

Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects since the components they possess are structurally very different which will yield different effects, different modes of operation and different designs.



Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
They differ in structure and function.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:      the different and distinct species of what claim 1 or 2 contains as listed in claims 3-7.  Applicant must pick which specific components are in there such as lemon oil, liposomes, etc. Applicant must state which claims read on the elected invention.   The species are independent or distinct because they differ in structure and function. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 2 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  they differ in structure and function.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655